 550324 NLRB No. 91DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See, e.g., American Totalisator Co., 243 NLRB 314 (1979); Cen-tennial Turf Club, 192 NLRB 698 (1971); and Walter A. Kelley, 139NLRB 744 (1962).2Sec. 103.3 of the Board™s Rules and Regulations provides:The Board will not assert its jurisdiction in any proceedingunder sections 8, 9, and 10 of the Act involving the horseracing
and dogracing industries.The rule was promulgated in 1972, pursuant to an amendment toSec. 14 of the Act permitting the Board to decline jurisdiction of
certain labor disputes:Sec.14(c)(1) The Board, in its discretion may, by rule of deci-sion or by published rules adopted pursuant to the Administra-
tive Procedure Act, decline to assert jurisdiction over any labor
dispute involving any class or category of employers, where, in
the opinion of the Board, the effect of such labor dispute on
commerce is not sufficiently substantial to warrant the exercise
of its jurisdiction ....29 U.S.C. §164(c)(1).
3See El Dorado Club, 151 NLRB 579 (1965).4AFSCME/Iowa Council 61 is affiliated with the American Fed-eration of State, County, and Municipal Employees, AFLŒCIO. Op-
erating Engineers Local 234 is affiliated with the International Union
of Operating Engineers, AFLŒCIO.5The original petition in Case 18ŒRCŒ15998 included securityemployees. On June 5, 1997, AFSCME filed a motion to strike secu-
rity employees from the petition on the grounds that AFSCME can-
not represent them and another union is interested in representing
them. We grant the motion.6On November 22, 1996, the Board granted review in Case 18ŒRCŒ15972. In a separate Order of the same date, the Board granted
review of the administrative dismissals in Cases 18ŒRCŒ15997 and
18ŒRCŒ15998.Racing Association of Central Iowa d/b/a PrairieMeadows Racetrack and Casino and Inter-national Brotherhood of Electrical Workers,
Local Union 347, AFLŒCIO, Petitioner andAmerican Federation of State, County and Mu-
nicipal Employees, Council 61, a/w American
Federation of State, County and Municipal
Employees, AFLŒCIO, Petitioner/Intervenor
and International Union of Operating Engi-
neers, Local 234, a/w International Union of
Operating Engineers, AFLŒCIO, Intervenor.
Cases 18ŒRCŒ15972, 18ŒRCŒ15997, and 18ŒRCŒ
15998September 30, 1997DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe issue before us is whether the National LaborRelations Board should decline jurisdiction in a pro-
ceeding involving certain employees who work at the
Employer™s racetrack and casino. The employees in
question perform building maintenance, slot machine,
housekeeping, food service, parking, and customer
service duties.Pursuant to Board precedent1and Section 103.3 ofthe Board™s Rules and Regulations,2the Board has de-clined to assert jurisdiction over proceedings involving
the horseracing industry. The Board does, however, ex-
ercise jurisdiction over casino gambling.3Local Union 347 of the International Brotherhood ofElectrical Workers, AFLŒCIO (IBEW), the Petitioner
in Case 18ŒRCŒ15972, seeks to represent a unit of car-
penters, electricians, electronics specialists, HVAC em-
ployees, plumbers, locksmiths, and general mainte-
nance employees whose principal function is to service
the Employer™s grandstand facility. AFSCME/IowaCouncil 61 and Operating Engineers Local 234 bothintervened.4During the pendency of the IBEW proceeding,AFSCME filed two of its own petitions: Case 18ŒRCŒ
15997, seeking a unit of casino gaming employees
who are said to perform ‚‚exclusively™™ casino work;
and Case 18ŒRCŒ15998,5seeking a unit of casinogaming, kitchen, food and beverage, housekeeping,
parking, and customer service employees who are said
to perform ‚‚predominantly™™ casino work. Both IBEW
Local 347 and Operating Engineers Local 234 filed po-
sition statements in those proceedings, although they
did not formally intervene.A hearing was held on the IBEW petition in whichevidence on both the jurisdictional and unit issues was
taken. After the hearing, the Regional Director con-
cluded that the Board would decline to assert jurisdic-
tion because the Employer is ‚‚involv[ed]™™ in the
horseracing industry within the meaning of Section
103.3 of the Board™s Rules and Regulations. Based on
the same jurisdictional analysis, the Regional Director
administratively dismissed both AFSCME petitions
prior to hearing.All three Unions filed timely requests for review ofthe Regional Director™s decisions and filed supporting
briefs. The Petitioners and the Intervenors make two
contentions: that the Board should assert jurisdiction in
these cases because the Employer™s primary business is
the operation of a casino; and that, in any event, Rules
Section 103.3 should be rescinded as ill-founded and
anachronistic.We granted review.6Because the three cases involvethe same Employer and raise the same issue concern-
ing exercise of the Board™s discretionary jurisdiction,
we consider them together.We have reviewed the record in light of the Petition-er™s and Intervenors™ briefs and, for the reasons which
follow, we reverse the Regional Director and remand
these cases to him for further appropriate action con-sistent with this Decision on Review and Order.The Employer, Racing Association of Central Iowad/b/a Prairie Meadows Racetrack and Casino, operates
a racetrack and casino outside Des Moines known as
Prairie Meadows. Prairie Meadows opened as a thor-
oughbred racetrack on March 1, 1989. The facility™sVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00550Fmt 0610Sfmt 0610D:\NLRB\324.069APPS10PsN: APPS10
 551PRAIRIE MEADOWS RACETRACK & CASINO7Slot machine technicians are included in the units AFSCMEseeks.8AFSCME introduced some evidence about the units it has peti-tioned for at the hearing in Case 18ŒRCŒ15972; however, as there
were no hearings on its petitions, unit issues have not yet been fully
litigated.construction was supported by bonds issued by PolkCounty, Iowa. Prairie Meadows operated exclusively
as a track for the next three seasons, but, except for
the first few weeks, lost money steadily. Late in 1991,
the Employer filed a petition in bankruptcy under
Chapter 11 of the Bankruptcy Code. Live racing
ceased entirely for a year, although simulcasting of
races from other tracks continued. Renewed activity
commenced when the Iowa statutes were amended to
permit slot machines to be installed at Prairie Mead-
ows.In 1994, Polk County obtained title to all track fa-cilities in exchange for issuing new bonds to retire
construction debts and to finance extensive remodeling
of the grandstand to accommodate 1100 slot machines.
The facility reopened as a racetrack and casino on
April 1, 1995. Following opening of the casino, the
Employer™s finances underwent a dramatic reversal.Within the first year, the Employer was able torepay $46 million of its debt to Polk County and to
commence repayment of the debts discharged in bank-
ruptcy. The Employer expected to retire the Polk
County debt and to regain title to the facility well
ahead of schedule. By May 1996, the casino accounted
for 98 percent of the Employer™s revenue. Casino in-
come in the first 5 months of 1996 was $697 million.
By comparison, live racing and simulcasting brought in
$14 million.Casino profits enabled the Employer to resume itsracing program. There was a 62-day season in 1996.
Between 115 and 145 live racing days were planned
for 1997. In addition to subsidizing track operations,
casino revenues have substantially augmented racing
purses. The Employer concedes that it cannot exist
profitably as a racetrack alone.The advent of the casino enterprise resulted in great-ly increased staff and hours of operation. Formerly
open only in the evenings during seasonal race meets,
Prairie Meadows is now open 24 hours a day, 365
days a year. Food and beverage services are continu-
ously available. Before the installation of the slot ma-
chines, Prairie Meadows had 375 employees, of whom
125 were year round. The facility now has a staff of
over 1300, of whom 1050 are year round. Casino at-
tendance is so great that total attendance does not in-
crease substantially during the racing season.We recognize that the Employer began operations asa racetrack, and that the purpose of opening the casino
was to salvage and enhance the Employer™s live racing
program. Nevertheless, these factors are overridden by
others that are more persuasive and more germane to
collective bargaining: (1) the vast majority of the Em-
ployer™s present employees were hired only after the
casino opened; (2) the vast majority of the Employer™s
present job descriptions are for positions related solely
or predominantly to operating the casino; and (3) whenthe casino opened, the staff changed from predomi-nantly seasonal to predominantly year round, with the
year round staff increasing tenfold. The casino gen-
erates 98 percent of the Employer™s income, with less
than 2 percent deriving from parimutuel wagering.
Racing patrons make up only a small proportion of
overall attendance.To conclude that an enterprise with these character-istics is essentially a racetrack is to allow the tail to
wag the horse. The current reality is that the vast bulk
of the Employer™s income, operations, and staff is con-
nected to its casino, and that without the casino the
racetrack would not exist. In our view, the Employer™s
primary enterprise is now its casino operation, with
horseracing a comparatively minor aspect of the busi-
ness. To hold otherwise would elevate form over sub-
stance.The work the employees do illustrates why this isso. The IBEW seeks to represent the Employer™s
grandstand maintenance crew, a unit of both skilled
and unskilled employees who maintain and repair the
building that houses the casino and provides seating
for racing patrons. Employees in the crew™s general
maintenance classification attend to simple repairs,
painting, changing lightbulbs, and the like. For skilled
jobs, an employee from the appropriate craft is dis-
patched. The craft employees perform all skilled work
up to the slot machine pedestals. By law, only slot ma-
chine technicians may wire, service, and repair the slot
machines themselves.7We recognize that employees in the grandstandmaintenance unit perform some assignments in the
backstretch, the area behind the grandstand that is de-
voted essentially to horseracing. However, this is not
persuasive. First, the clear majority of their work is in
the grandstand. Separate crews, none of which is in-
cluded in the unit sought, maintain the track, the horse
barns, the grounds, and the Employer™s vehicles. Sec-
ond, even though the grandstand also serves racing pa-
trons, the slot machine casino does far more business,
with more staff for more patrons and for longer hours,
than the racetrack. Under these circumstances, we
think it reasonable to view the grandstand as predomi-
nantly serving casino patrons.Like the grandstand maintenance unit, the two unitsAFSCME seeks to represent appear to have little or no
direct involvement with live racing.8AFSCME charac-terizes the units as ‚‚exclusively™™ casino and ‚‚pre-
dominantly™™ casino. The ‚‚exclusively™™ casino unit in-
cludes cage bankers, cashiers, runners, coin counters,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00551Fmt 0610Sfmt 0610D:\NLRB\324.069APPS10PsN: APPS10
 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9See, e.g., American Totalisator Co., 243 NLRB 314 (1979); andWalter A. Kelley, 139 NLRB 744 (1962). But see AmericanTotalisator Co., 264 NLRB 1100 (1982).10See, e.g., Waterford Park, Inc., 251 NLRB 874 (1980) (inn);and Ogden Food Service Corp., 234 NLRB 303 (1978) (food con-cession).11Chairman Gould concurs in the result reached by his colleagues.However, he disagrees with Sec. 103.3 and those cases applying Sec.
103.3. In his view, there is no basis for the Board™s stance of declin-
ing jurisdiction over the horse and dog racing industries.slot machine attendants and change sellers, and slotmachine technicians. The ‚‚predominantly™™ casino unit
adds housekeepers, kitchen and banquet employees,
bartenders, food servers, bussers, concession attend-
ants, parking attendants, seamstresses, and various
clerks and guest services representatives.None of the employees in any of the three units isa jockey, trainer, groom, or parimutuel betting agent,
like employees the Board has declined to protect in the
past.9Rather, they fall into classifications not tradition-ally associated with or functionally integrated with
horseracing. In this regard, we note that the Board has
regularly asserted jurisdiction over nonracing enter-
prises at racetracks.10In sum, we conclude that the enterprise here is pre-dominantly a casino and the employees are predomi-
nantly casino employees. In these circumstances, Sec-
tion 103.3 of the Board™s Rules and Regulations doesnot apply. In reaching this conclusion, we need notdisturb Section 103.3 and related precedent as to those
employees engaged exclusively in horse-related or
parimutuel pursuits. Rather, we are concluding that the
facts here present a different kind of industry from
those as to which the Board has declined to assert ju-
risdiction.11Based on the foregoing, the Regional Director™s dis-missal of the petition in Case 18ŒRCŒ15972 and ad-
ministrative dismissal of the petitions in Cases 18ŒRCŒ
15997 and 18ŒRCŒ15998 is reversed. We reinstate the
petitions and remand the cases to the Regional Director
for further appropriate action.ORDERThe petitions in Cases 18ŒRCŒ15972, 18ŒRCŒ15997, and 18ŒRCŒ15998 are reinstated and remanded
to the Regional Director for further appropriate action
consistent with this Decision on Review and Order.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00552Fmt 0610Sfmt 0610D:\NLRB\324.069APPS10PsN: APPS10
